Citation Nr: 1206851	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-27 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected recurrent pilonidal cyst with tender scar on a schedular basis.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected recurrent pilonidal cyst with tender scar on an extraschedular basis.  

3.  Entitlement to a disability rating in excess of 30 percent for service-connected incomplete rupture, rectus femoris muscle, left leg, on a schedular basis. 

4.  Entitlement to a disability rating in excess of 30 percent for service-connected incomplete rupture, rectus femoris muscle, left leg, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to February 1963. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Anchorage, Alaska.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge via video conference at the RO.  A transcript of the hearing has been associated with the claims folder.

In a February 2011 decision, the Board denied a rating in excess of 10 percent for service-connected recurrent pilonidal cyst with tender scar and granted a 30 percent disability evaluation for an incomplete rupture of the rectus femoris muscle of the left leg.  

The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In conjunction with the appeal, a Joint Motion for Partial Remand (JMPR) was filed.  In the JMPR, the Parties agreed that the portion of the Board decision which increased the Veteran's disability evaluation from 10 to 30 percent for the incomplete rupture of the rectus femoris muscle of the left leg should remain in effect.  The Parties agreed that the issues of an evaluation in excess of 10 percent for the recurrent pilonidal cyst with tender scar and an evaluation in excess of 30 percent for the incomplete rupture of the rectus femoris muscle of the left leg be remanded for additional development in accordance with the JMPR.  

In October 2011, the Court granted the JMPR as it related to the Board's decision only to the extent that it denied entitlement to a disability rating in excess of 10 percent for the recurrent pilonidal cyst with tender scar and entitlement to a rating in excess of 30 percent for the incomplete rupture of the rectus femoral muscle of the left leg and indicated that it be remanded for actions consistent with the terms of the joint motion.  

The issues of a disability rating in excess of 10 percent for service-connected recurrent pilonidal cyst with tender scar on an extraschedular basis and a disability rating in excess of 40 percent for service-connected incomplete rupture, rectus femoris muscle, left leg, on an extraschedular basis are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record reflects that the Veteran's service-connected recurrent pilonidal cyst with tender scar is characterized by recurrent eruptions on the Veteran's tailbone approximately three to four times a year, during which the Veteran experiences swelling on his tailbone that eventually erupts and drains bloody, purulent discharge for four to ten days, after which the eruption heals until the next episode occurs.  

2.  The objective evidence reflects that the recurrent cyst is manifested by residual, superficial scarring on the upper gluteal fold that measures approximately 5 cm by 1 cm and is tender to palpation on objective examination.  There is intermittent evidence of adherence to underlying tissue, frequent loss of skin covering, and elevation or depression of the surface contour.  The residual scar is not deep, does not have induration or flexibility, and does not result in limitation of motion and function. 

3.  The competent, credible, and probative evidence of record reflects that the Veteran's service-connected left rectus femoris muscle disability while involving all muscle groups affecting the pelvic girdle and thigh is most appropriately rated under MG XIV and more nearly approximates a moderately severe muscle disability which is manifested by tendon damage to the rectus femoris and quadriceps tendon, which results in decreased power and strength in his rectus femoris, quadriceps, and all muscle groups affecting the pelvic girdle and thigh.  The objective evidence also reflects that the Veteran's disability results in noncompensable limitation of motion in left knee flexion and left ankle plantar flexion, with evidence of weakness and painful motion.  

4.  As all muscle groups of the pelvic girdle have been reported to be involved, in accordance with VA regulations, the Veteran's disability evaluation should be increased the next highest level under the most appropriate rating code, warranting a severe disability rating under DC 5314.  

5.  The residual muscle scar is superficial, painful on examination and measures 17 cm by 1/4 cm but does not result in any loss of motion or function.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 10 percent for service-connected recurrent pilonidal cyst with tender scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7819-7804 (2008). 

2.  The schedular criteria for a 40 percent disability rating for service-connected left rectus femoris muscle disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5314 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be a assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).



Recurrent Pilonidal Cyst with Tender Scar

In a July 1966 rating determination, the RO granted connection for a recurrent, postoperative pilonidal cyst and sinus, with the RO assigning a noncompensable (zero percent) disability rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819, effective November 1965.  At that time, the RO considered service treatment records which showed that the Veteran underwent excision of a pilonidal cyst during service, as well as evidence that showed the Veteran received treatment for drainage from the pilonidal cyst after service. 

The Veteran disagreed with the initial noncompensable disability rating assigned to his service-connected recurrent cyst disability and the issue was certified to the Board.  In a December 1966 decision, the Board determined that the preponderance of the evidence supported the grant of an initial 10 percent disability rating for the Veteran's service-connected recurrent cyst disability.  The Board based its decision on evidence that showed the cyst was painful and productive of purulent discharge from sinus openings along the postoperative scar.  

In a January 1967 rating determination, the RO implemented the Board's decision and granted a 10 percent disability rating for service-connected tender scar, postoperative recurrent pilonidal cyst, under DC 7819-7804, effective November 1965. 

In April 2005, the Veteran requested an increased evaluation for his recurrent cyst disability. 

The Veteran's service-connected recurrent cyst disability is rated 10 percent disabling under DC 7819-7804.  Under DC 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801 to 7805, or as dermatitis under DC 7806, depending upon the predominant disability. 

As the recurrent cyst disability does not involve the Veteran's head, face or neck and is not manifested by dermatitis, the disability is most appropriately rated as a scar under DCs 7801, 7802, 7803, and 7804.  Review of the record reveals that the Veteran's service-connected recurrent cyst disability was rated under DC 7819-7804 by analogy to a tender and painful scar.  See December 1966 Board decision. 

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim and they will not be discussed herein.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g). 

Under the regulations and criteria in effect prior to October 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  38 C.F.R. § 4.118, DCs 7802 to 7804 (2011).  Under DC 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  As to limitation of motion of the affected part, the Board notes there are no diagnostic codes on the Rating Schedule that provide rating criteria for limitation of motion affecting the tailbone area. 

The evidence of record reveals that the service-connected recurrent cyst disability is manifested by recurrent eruptions on the Veteran's tailbone approximately three to four times a year.  The Veteran has reported that approximately every two to four months, he experiences swelling on his tailbone that eventually erupts and drains bloody, purulent discharge for four to ten days, after which the eruption heals until the next episode occurs.  The Veteran has indicated that, during the drainage period, he experiences pain and pressure in the tailbone area and that he adjusts his sitting to avoid any additional pain.  He has further stated that during the drainage period, he wears sanitary napkins because the discharge will drain through his clothes.  See December 2010 video conference hearing transcript; VA examination reports dated March 2006 and April 2010. 

The objective evidence of record reflects that the service-connected recurrent cyst disability is manifested by residual superficial scarring on the upper gluteal fold that measures approximately 5 cm by 1 cm and is tender to palpation on objective examination.  The evidence shows the residual scar was slightly adherent to underlying tissue at the March 2006 examination; however, there was no adherence noted at the April 2010 examination.  The April 2010 VA examiner indicated that the residual scar had frequent loss of skin covering and was manifested by elevation or depression of the surface contour.  The April 2010 examiner also noted that the residual scar was not deep, did not have induration or flexibility, and that there was normal limitation of motion and function associated with the residual scar. 

In evaluating the Veteran's claim, the Board finds that a schedular disability rating in excess of 10 percent is not warranted for the service-connected recurrent cyst disability.  The evidence reflects that the Veteran's residual scar measures no more than 5 cm by 1 cm, which equals 5 square cm.  In addition, the preponderance of the evidence does not reflect that the Veteran's residual scar is deep or causes limited motion.  Therefore, DC 7801 does not assist the Veteran in obtaining a disability rating higher than 10 percent. 

In evaluating this claim, the Board notes that none of the remaining diagnostic codes that evaluate skin disabilities provide disability ratings higher than 10 percent.  Therefore, DCs 7802, 7803, and 7804 do not assist the Veteran in obtaining a higher disability rating.  As noted above, there is no diagnostic code that provides criteria for limitation of motion affecting the tailbone area and, nevertheless, the preponderance of the evidence does not reflect that the Veteran's residual cyst scar results in any significant limitation of motion or function.  Therefore, DC 7805 does not assist the Veteran in obtaining a higher disability rating. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign a disability rating higher than the 10 percent rating currently assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In making this determination, the Board finds that the functional impairment experienced by the Veteran, including the recurrent, yet intermittent, symptoms of pain and drainage associated with the service-connected recurrent cyst disability is adequately contemplated by the 10 percent rating currently assigned.  The Board also finds that the lay and medical evidence regarding the Veteran's service-connected recurrent cyst disability has been relatively consistent throughout the pendency of the claim and appeal and, thus, a staged rating is not warranted in this case.  See Hart, supra. 

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of a disability rating in excess of 10 percent for service-connected recurrent pilonidal cyst with tender scar on a schedular basis and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Incomplete Rupture of the Rectus Femoris Muscle of the Left Leg

The RO granted service connection for incomplete rupture, rectus femoris muscle, left leg, with weakness of the lower extremity, in July 1966, and assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.73, DC 5326, effective November 1965. 

The Veteran disagreed with the initial 10 percent rating assigned to his service-connected left rectus femoris muscle disability.  In a December 1966 decision, the Board continued the initial 10 percent rating, finding that while the evidence showed the disability resulted in weakness in the left lower extremity, the evidence did not show any further injury to the muscle that warranted a higher disability rating. 

In April 2005, the Veteran filed a claim seeking a higher disability rating for his service-connected left rectus femoris muscle disability. 

The Board notes that the Veteran's service-connected left muscle disability was rated 10 percent disabling under DC 5326, which provides that a 10 percent rating is warranted for extensive muscle hernia, without other injury to the muscle. 

As this is the highest possible rating available under DC 5326, the Board will proceed to evaluate the Veteran's disability under the criteria listed for muscle injuries under DCs 5301 to 5323 to determine if a higher disability rating is warranted. 

As the Veteran's service-connected muscle disability involves the rectus femoris, the Board finds that his disability is most appropriately rated under 38 C.F.R. § 4.73, DC 5314 for injuries to muscle group XIV, which are the interior thigh muscles, including (1) Sartorius, (2) rectus femoris, (3) vastus externus, (4) vastus intermedius, (5) vastus internus, and (6) tensor vaginae femoris.  The functions of the group are extension of the knee, simultaneous flexion of hip and flexion of knee, tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII in postural support of body, and acting with hamstrings in synchronizing hip and knee. 

Under DC 5314, a 10 percent rating is warranted for a moderate disability, a 30 percent rating is warranted for a moderately severe disability, and a 40 percent rating is warranted for a severe disability.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  

The rating criteria under 38 C.F.R. § 4.55 is as follows: 

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 

(b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323). 

(c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: 

(1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned. 

(2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated. 

(d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder. 

(e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups. 

(f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

The Board notes that the Veteran's service-connected left leg muscle disability was not incurred as a result of a missile but, rather, when he fell down a flight of stairs in service.  Therefore, the criteria listed for the type of injury for each level of disability (i.e., moderate, moderately severe, and severe) are not entirely applicable in this case.  However, the Board will evaluate the Veteran's disability based upon the functional impairment experienced as a result of his service-connected left muscle disability to provide the Veteran with the highest possible evaluation.

The pertinent evidence of record reflects that the Veteran's service-connected left rectus femoris muscle disability is manifested by decreased power and strength in the left quadriceps, as indicated with leg extension and leg press.  See March 2006 VA examination report.  However, the April 2010 VA examiner indicated that the Veteran's service-connected muscle disability affected all muscle groups in the pelvic girdle and thigh, as the disability resulted in fair muscle strength therein, and that there was evidence of tendon damage to the rectus femoris and quadriceps tendon. 

The examiner specifically reported that the service-connected muscle disability resulted in functional limitation in the left knee and left ankle.  Examination revealed that while the Veteran was able to demonstrate normal extension in his left knee to zero degrees, his range of motion was limited to 125 out of 140 degrees in flexion, with evidence of painful motion.  Likewise, while the Veteran was able to demonstrate normal dorsiflexion in his left ankle, he was only able to demonstrate plantar flexion to 40 out of 45 degrees, with evidence of weakness and pain. 

During his December 2010 hearing, the Veteran testified that due to pain and weakness, he was unable to walk as much as he would like, or walk on ladders.  He testified that he previously walked five miles a day as a letter carrier but was now only able to walk to approximately 40 yards.  He also noted having limited activity with his left leg due to tiredness and stated that his activities of daily living were reduced by 90 to 95 percent as a result of his service-connected left rectus femoris muscle disability.  See April 2010 VA examination report. 

The objective evidence of record reflects that, in addition to weakness, the Veteran's service-connected muscle disability is manifested by tendon damage to the rectus femoris and quadriceps tendon, which results in decreased power and strength in his rectus femoris, quadriceps, and all muscle groups affecting the pelvic girdle and thigh.  The objective evidence also reflects that the Veteran's disability results in limitation of motion in left knee flexion and left ankle plantar flexion, with evidence of painful motion.  In addition, there is lay evidence of record that shows the Veteran's increased symptomatology has resulted in his inability to maintain his activities of daily living. 

The Board finds that there is satisfactory evidence that the Veteran's service-connected left rectus femoris muscle disability has resulted in the presence of three cardinal signs and symptoms of a muscle disability, including loss of power, weakness, lowered threshold of fatigue, and fatigue-pain.  The Board finds that this evidence, in conjunction with the evidence showing impaired muscle strength, functional impairment in movement of the left knee and left ankle, and decreased ability to conduct activities of daily living, supports a finding that the Veteran's service-connected left rectus femoris disability more nearly approximates the level of disability contemplated by the 30 percent rating for a moderately severe muscle disability under DC 5314. 

However, as noted by the April 2010 VA examiner, the injury involves all muscles of the pelvic girdle group and impacts both the knee and ankle.  Therefore, it appears that the application of 4.55(e) is appropriate in this situation.  As noted above, 4.55(e) states that for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  As such, the evaluation should be increased to the next higher level under DC 5314, warranting a 40 percent disability evaluation.  This is the highest disability evaluation which may be assigned under DC 5314 and is the highest disability evaluation which may be assigned for all of the rating codes relating to the pelvic girdle and thigh with the exception of a 50 percent evaluation which may be assigned under DC 5317, relating to Muscle Group VXII.  Based upon the objective findings above, DC 5314, and not DC 5317, is the most appropriate code under which to rate the Veteran.  

Therefore, the Board finds the preponderance of the evidence supports the grant of a 40 percent rating, but no higher, under DC 5314.

The Board notes that in the JMPR the parties indicated that DC 5314 did not appear to consider manifestations of the knee or ankle.  As to the knee, the Board notes that DC 5314 specifically lists flexion of the knee as being involved in the rating criteria.  With regard to the ankle, the Board notes that none of the Muscle Groups listed in the pelvic girdle and thigh contemplate ankle impairment.  Even if the Board were to apply the DCs relating to ankle limitation of motion, the ranges of motion reported would warrant no more than a noncompensable disability evaluation under 5271 as no more than mild limitation of motion has been demonstrated.  DC 5271 would not be for application as ankylosis has not been shown.  

The Board has also considered whether the scar associated with the Veteran's service-connected left rectus femoris muscle disability warrants a higher disability rating.  The evidence reflects that the Veteran's service-connected residual muscle scar is currently rated 10 percent disabling under DC 7804, based on evidence that the scar is superficial and painful.  

In evaluating the Veteran's service-connected residual scar under the rating criteria used to evaluate scars, listed above, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 10 percent.  DC 7800 is not for application as the residual scar does not involve the Veteran's head, face, or neck.  Likewise, DCs 7802 to 7804 do not assist the Veteran in obtaining a higher disability rating, as the highest rating available under those codes is 10 percent.  The Board finds that a rating higher than 10 percent is not warranted under DC 7801 because the evidence reflects that the Veteran's residual muscle scar measures 17 cm by 1/4 cm, which equals no more than 4.25 square inches. Finally, the evidence reflects that the Veteran's residual muscle scar does not result in any loss of motion or function and, thus, DC 7805 is not for application. 

The Board has also considered the Veteran's service-connected left rectus femoris muscle disability under the criteria of 38 C.F.R. §§ 4.40, 4.45 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995), which require consideration of the Veteran's pain swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  However, as the Veteran has been assigned the highest possibility disability under the applicable rating code which contemplates limitation of motion, DeLuca et. al, are not for application.  

Beyond the above, the Board must note the complex nature of the disability at issue and that fact that condition seems to fluctuate in severity.  Further, the objective evidence in this case does not always support the Veteran's claims.  In this regard, it is important for the Veteran to understand that if the Veteran's credibility becomes an issue (which it is not in this case, leading to the grant of the claim several times by the Board) it would have an impact on the evaluation of all the Veteran's claims, not simply the issue before the Board at this time.  A future disability evaluation will be needed at it appears the condition may improve and/or to insure that the VA has not over-evaluated the disability in question.  However, based on the foregoing and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence supports a finding that the Veteran's service-connected left rectus femoris muscle disability more nearly approximates a moderately severe muscle disability under the criteria of DC 5314, which is subsequently increased to a severe disability evaluation due to additional MG involvement in the same anatomical region affecting different joints, warranting a 40 percent disability rating.  See Gilbert, supra. 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in August 2005 and March 2006 that fully addressed all required notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate his increased rating claims, his and VA's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that all required notice has been given to the Veteran. 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 2002 to 2010 and private treatment records dated from 2004 to 2008.  The Veteran was also afforded VA examinations in March 2006 and April 2010, which provided sufficient detail in order to properly rate the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through his testimony at the December 2010 hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

A schedular disability evaluation in excess of 10 percent for a recurrent pilonidal cyst with tender scar is denied.

A 40 percent schedular disability evaluation for incomplete rupture, rectus femoris muscle, left leg, is granted.  


REMAND

As it relates to the claims of increased evaluations for a recurrent pilonidal cyst with tender scar and an incomplete rupture, rectus femoris muscle, left leg, on an extraschedular basis, the Board notes that the parties, in the JMPR indicated that the Board did not discuss whether an extraschedular evaluation, to include referral to the Director for Compensation for review, was warranted in the February 2011 decision.  

The parties noted that as it related to the pilonidal cyst with tender scar, the April 2010 VA examiner stated that the condition had a significant effect on his life and that the Veteran's activities were significantly curtailed.  

The Board notes that the April 2010 VA examiner specifically indicated that the Veteran's recurrent pilonidal cyst had a significant effect on daily life as flare-ups occurred 4-5 times per year, and that there was moderate pain and swelling and drainage of bloody/purulent material, and that during these episodes, which might last 7 to 10 days, activities were significantly curtailed.  

As it relates to the incomplete rupture of the left rectus femoris muscle, the Board notes that the examiner stated that the Veteran reported that it had cut his daily activities down to 90 to 95 percent of what it was 5 years ago.  The examiner noted that the Veteran reported that he had been a mail carrier from 1973 to 1993 and was able to walk 5 miles.  He was now able to walk only 40 or 50 yards.  The examiner also stated that the disability had had a significant effect on daily activities and that the pain and decrease in function had significantly altered the amount of activity the Veteran was able to tolerate.  

The Board notes that it is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a). 

In the exceptional case, however, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The RO declined to forward the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  The RO found that the evidence did not establish such exceptional factors or circumstances associated with the Veteran's disablement as to warrant the referral for extraschedular consideration.  The Board, however, finds that further development is required in this regard prior to appellate handling of this matter.

The Board observes that the April 2010 VA examiner did not specifically indicate whether the Veteran's recurrent pilonidal cyst with tender scar or his incomplete rupture of the left rectus femoris muscle of the left lower extremity resulted in marked interference with employment.
The issue is whether there is a marked interference with employment, and the evidence of record is insufficient to make such a determination.  Accordingly, the claims folder should be returned to the April 2010 examiner, if available, for clarification purposes.

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder to the examiner who performed the April 2010 VA examination of the pilonidal cyst with tender scar and the incomplete rupture of the left rectus femoris muscle.  A review of the Court's order may assist the examiner in understanding the nature of the Board's issue.  Following a review of the claims folder, to include any additional records added to the file subsequent to the April 2010 VA examination, the examiner should offer the following opinions:  

As to the recurrent pilonidal cyst with tender scar, the examiner is requested to render an opinion as to whether the Veteran's pilonidal cyst with tender scar causes marked interference with employment, with the examiner providing specific detailed rationale for his opinion.  

As to the incomplete rupture of the left rectus femoris muscle, the examiner is requested to render an opinion as to whether the incomplete rupture of the left rectus femoris muscle causes marked interference with employment, with the examiner providing specific detailed rationale for his opinion.  

If the examiner is not available, schedule the Veteran for a VA examination, with the examiner providing the requested opinions along with detailed rationale. 

2.  After receiving the VA examination report, refer the Veteran's claim for increased evaluations for a recurrent pilonidal cyst with tender scar and the incomplete rupture of the left rectus femoris muscle to either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

3.  After completing the above development, readjudicate the remaining claims.  If the disposition remains unfavorable, the RO should furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


